        Case 4:20-cr-00065-DC Document 1 Filed 02/06/20 Page 1 of 4

                                                                                              FEB 0 6 2020
                                                                                      CLERK   i
                                                                                                  S 0
                        IN THE UNITED STATES DISTRICT COURT                            STETR9TOF4
                             WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

 UNITED STATES OF AMERICA                       )     INFORMATION
                                                )
v.                                              )      Cause No. P-20-CR-
                                                )
WILLIAMHO WARD GORNTO, II                       )      16 USC 3372(d) and 3373 (d)(3)(A)
                                                )      Mislabel Exports
                                                )

                                                )      Notice of Government's Demand for
                                                )      Forfeiture


        THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT ONE
                      [16 U.S.C. §3372(d), 3373(d)(3)(A) and 18 U.S.C.       §   2]

        Between on or about November 21, 2017 to on or about July 11, 2018, in the Western
District of Texas, and elsewhere, defendant


                                  WILLIAM HOWARD GORNTO, II

aided and abetted by others, did knowingly make and submitted false identification of plants, to-

wit: living rock cactus (Ariocarpusfissuratus), that were intended to be exported in foreign

commerce and involved the sale of such plants in excess of $350.00.

       A violation of Title 16, United States Code, Sections 3 372(d), 3373(d)(3)(A) and 18

U.S.C. 2.

                        Notice of Government's Demand for Forfeiture
                  [16 U.S.C. §3374, as made applicable by 28 U.S.C.
                                                                § 2461(c)]

       As a result of the foregoing criminal violation set forth in Count One, the United States of

America gives notice that it intends to forfeit, but is not limited to, the below-listed property from

Defendant WILLIAM HOWARD GORNTO, II. Defendant shall forfeit all right, title, and interest
        Case 4:20-cr-00065-DC Document 1 Filed 02/06/20 Page 2 of 4



in said property to the United States pursuant to Fed. R. Crim. P. 32.2 and 16 U.S.C. 3374(a)(1),
                                                                                     §

which is made applicable to criminal forfeiture by 28 U.S.C.     §   2461(c). Section 3374 provides in

pertinent part:

        § 3374.     Forfeiture

        (a)       In general.
                  (1) All fish or wildlife or plants imported, exported, transported, sold, received,
                      acquired, or purchased contrary to the provisions of section 3 of this Act ... or
                      any regulation issued pursuant thereto, shall be subject to forfeiture to the
                      United States notwithstanding any culpability requirements for civil penalty
                      assessment or criminal prosecution included in section 4 of this Act.

                                        II. Subject Properties

       This Notice of Demand for Forfeiture includes, but is not limited, to the following:

       a.         Approximately 20 living rock cacti (Ariocarpus JIssuratus) seized on or about
                  November 21, 2017, at the International Mail Facility in Chicago, Illinois;

       b.         Approximately 27 living rock cacti (Ariocarpus fissuratus) seized on or about
                  November 24, 2017, at the International Mail Facility in Chicago, Illinois;

       c.         Approximately 22 living rock cacti (Ariocarpus fissuratus) seized on or about
                  December 13, 2017, at the International Mail Facility in Chicago, Illinois;

       d.         Approximately 29 living rock cacti (Ariocarpus fissuratus) seized on or about
                  December 28, 2017, at the International Mail Facility in Chicago, Illinois;

       e.         Approximately 16 living rock cacti (Ariocarpus fissuratus) seized on or about
                  December 29, 2017, at the International Mail Facility in Chicago, Illinois;

       f.         Approximately 20 living rock cacti (Ariocarpus fissuratus) seized on or about
                  January 5, 2018, at the International Mail Facility in Chicago, Illinois;

      g.      Approximately 26 living rock cacti (Ariocarpusfissuratus) seized on or about January 5,
              2018, at the International Mail Facility in Chicago, Illinois;

      h.      Approximately 22 living rock cacti (Ariocarpus fissuratus) seized on or about
              January 10, 2018, at the International Mail Facility in Chicago, Illinois;

      i.       Approximately 15 living rock cacti (Ariocarpus fissuratus) seized on or about
              March 5, 2018, at the International Mail Facility in Chicago, Illinois;
 Case 4:20-cr-00065-DC Document 1 Filed 02/06/20 Page 3 of 4



        Approximately 18 living rock cacti (Ariocarpus JIssuratus) seized on or about
       March 5, 2018, at the International Mail Facility in Chicago, Illinois;

 k.    Approximately 21 living rock cacti (Ariocarpus JIssuratus) seized on or about
       March 19, 2018, at the International Mail Facility in Chicago, Illinois;

      Approximately 23 living rock cacti (Ariocarpus JIssuratus) seized on or about
      March 19, 2018, at the International Mail Facility in Chicago, Illinois;

 m.   Approximately 22 living rock cacti (Ariocarpus fissuratus) seized on or about
      March 19, 2018, at the International Mail Facility in Chicago, Illinois;

n.    Approximately 22 living rock cacti (Ariocarpus fissuratus) seized on or about
      March 19, 2018, at the International Mail Facility in Chicago, Illinois;

o.    Approximately 30 living rock cacti (Ariocarpusfissuratus) seized on or about April 13,
      2018, at the International Mail Facility in Chicago, Illinois;

p..   Approximately 25 living rock cacti (AriocarpusfIssuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

q.    Approximately 19 living rock cacti (AriocarpusfIssuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

r.    Approximately 12 living rock cacti (Ariocarpusfissuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

s.    Approximately 15 living rock cacti (Ariocarpusfissuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

t.    Approximately 9 living rock cacti (Ariocarpusfissuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

u.    Approximately 31 living rock cacti (AriocarpusJIssuratus) seized on or about April
      13, 2018, at the International Mail Facility in Chicago, Illinois;

v.    Approximately 13 living rock cacti (Ariocarpusfissuratus) seized on or about May
      14, 2018, at the International Mail Facility in Chicago, Illinois;

w.    Approximately.2 living rock cacti (Ariocarpusfissuratus) seized on or about May
      14, 2018, at the International Mail Facility in Chicago, Illinois;

x.    Approximately 3 living rock cacti (AriocarpusJissuratus) seized on or about May
      14, 2018, at the International Mail Facility in Chicago, Illinois;
Case 4:20-cr-00065-DC Document 1 Filed 02/06/20 Page 4 of 4



y.    Approximately 10 living rock cacti (Ariocarpusfissuratus) seized on or about May
      14, 2018, at the International Mail Facility in Chicago, Illinois;

z.    Approximately 5 living rock cacti (Ariocarpusfissuratus) seized on or about July
      ii, 2018, at the International Mail Facility in Chicago, Illinois;
aa.   Approximately 23 living rock cacti (Ariocarpusfissuratus) seized on or about July
      11, 2018, at the International Mail Facility in Chicago, Illinois;

bb.   Approximately 37 living rock cacti (AriocarpusJIssuratus) seized on or about July
      11, 2018, at the International Mail Facility in Chicago, Illinois;

cc.   Approximately 58 living rock cacti (Ariocarpus JIssuratus) seized on or about
      August 22, 2018, in Fort Davis, Texas;




                                   JOHN F. BASH
                                   Utitd States Attorney



                                  Assistant thit4 States Attorney
